80 F.3d 558
317 U.S.App.D.C. 82
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Frederic SCHWARTZ, Jr., Appellant,v.COMMISSIONER, INTERNAL REVENUE SERVICE, Appellee.
No. 95-1174.
United States Court of Appeals, District of Columbia Circuit.
Feb. 15, 1996.

Before:  HENDERSON, RANDOLPH, and TATEL, Circuit Judges.

JUDGMENT

1
This cause came to be heard on appeal from the United States Tax Court and was briefed and argued by counsel.   The issues have been accorded full consideration by the Court and occasion no need for a published opinion.   See D.C.Cir.Rule 36(b).   Substantially for the reasons set forth in the decision of the Tax Court, it is


2
ORDERED and ADJUDGED that the decision of the Tax Court be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.